Citation Nr: 0906753	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-28 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bilateral pleural plaques due to asbestos exposure for the 
period prior to April 1, 2008.

2.  Whether the reduction of a 60 percent rating for 
bilateral pleural plaques due to asbestos exposure to a 
noncompensable (0 percent) rating effective April 1, 2008, 
was proper.

3.  Entitlement to a compensable rating for bilateral pleural 
plaques due to asbestos exposure for the period since April 
1, 2008.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as secondary to 
bilateral pleural plaques due to asbestos exposure.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers (NACVSO)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.  In February 2009, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2008).  


FINDINGS OF FACT

1.  Service connection for asbestosis was granted by rating 
decision dated August 2002 with a 0 percent evaluation.  In 
February 2003, the RO recharacterized the disability as 
bilateral pleural plaques due to asbestos exposure and 
assigned a 10 percent rating effective July 18, 2001.

2.  Following a November 2004 claim for an increased rating, 
the RO assigned a 60 percent evaluation for the Veteran's 
respiratory disability effective November 30, 2004.

3.  Effective April 1, 2008, the RO reduced the 60 percent 
rating for a respiratory disability to 0 percent.  

4.  Prior to April 1, 2008, the Veteran's respiratory 
disability was manifested by a DLCO (SB) of no less than 48.6 
percent.  An FVC of less than 50 percent predicted, an 
exercise capacity less than 15 ml/kg, cor pulmonale or 
pulmonary hypertension, or the need for oxygen therapy were 
not shown.

5.  At the time of the reduction, the Veteran's respiratory 
disability had been rated at 60 percent for a period less 
than five years.  The reduction was carried out in accordance 
with applicable procedures.

6.  Since April 1, 2008, no functional impairment has been 
medically attributed to the Veteran's service-connected 
respiratory disability.

7.  COPD was not manifest during service; associated 
pathology was not identified until 2002.  COPD is unrelated 
to service.

8.  COPD is not causally related to the Veteran's already 
service-connected respiratory disability.


CONCLUSIONS OF LAW

1.  For the period prior to April 1, 2008, the criteria for a 
rating in excess of 60 percent for pleural plaques due to 
asbestos exposure were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code (DC) 6899-6833 (2008).

2.  The reduction of a 60 percent rating for bilateral 
pleural plaques due to asbestos exposure to a noncompensable 
(0 percent) rating effective April 1, 2008, was proper.  38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.97, DC 6833 (2008). 

3.  For the period since April 1, 2008, the criteria for a 
compensable rating for pleural plaques due to asbestos 
exposure have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 
6899-6833 (2008).

3.  COPD not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

4.  COPD is not proximately due to or the result of service-
connected bilateral pleural plaques due to asbestos exposure.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, service connection for asbestosis was 
granted by rating decision dated August 2002 with a 0 percent 
evaluation.  In February 2003, the RO recharacterized the 
respiratory disability as bilateral pleural plaques due to 
asbestos exposure and assigned a rating of 10 percent, 
effective July 18, 2001.  

In November 2004, the Veteran filed a claim for an increased 
rating for his respiratory disability.  He underwent VA 
examinations in January 2005, June 2006, and February 2007.  
The claim was initially denied and he appealed.  

In 2005, the Veteran filed a separate claim for COPD.  That 
claim was denied and he appealed.  It remains in appellate 
status.  Ultimately, based, in part, on the February 2007 VA 
examination, the RO assigned a 60 percent rating for his 
service-connected pleural plaques by rating decision dated in 
March 2007, which was made effective to November 30, 2004.  
As he never withdrew that claim, his claim for a rating in 
excess of 60 percent remains on appeal.

Shortly thereafter, the Veteran filed a claim for a total 
disability rating based on individual unemployability.  In 
April 2007, he underwent a VA General Medical examination.  
The examiner concluded that the Veteran had "no functional 
impairment due to service-connected bilateral pleural 
plaques.  Pleural plaques do not cause pulmonary symptoms.  
His pulmonary symptoms are due to cardiomyopathy and COPD."

In August 2007, the RO proposed to reduce the Veteran's 
service-connected respiratory disability from 60 percent to 0 
percent on the basis that his symptomatology was not related 
to his service-connected disability.  The reduction was 
undertaken in a March 2008 rating decision and made effective 
to April 1, 2008.  He also appealed the reduction.

At the hearing before the Board, the Veteran testified that 
he smoked about 50 packs of cigarettes a year and received 
both private and VA treatment for his breathing problems.  He 
was on medication, including inhalers and steroid injections, 
but not oxygen.  He indicated that he became short of breath 
when walking, raking leaves, or shoveling snow, and that his 
breathing was particularly bad in the extreme cold and 
extreme heat. 

At this juncture, the veteran's claims on appeal include a 
claim for a higher rating for his service-connected 
respiratory disability for the period prior to the reduction, 
an appeal of the reduction itself, a claim for a compensable 
rating for the period since the reduction, and a separately-
adjudicated claim for COPD.  Each will be discussed in turn. 



Rating in Excess of 60 Percent Prior to April 2008

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

In order to warrant the next-higher rating of 100 percent for 
bilateral pleural plagues due to asbestos exposure, which is 
rated by analogy to asbestosis under DC 6833, the evidence 
must show the following:

*	Forced Vital Capacity (FVC) less than 50 percent 
predicted;
*	Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) less than 40 
percent predicted;
*	maximum exercise capacity less than 15 ml/kg in oxygen 
consumption with cardiorespiratory limitation; 
*	cor pulmonale or pulmonary hypertension; or
*	required outpatient oxygen therapy (DC 6833).

After a review of all the evidence, the Board finds that a 
higher rating is not warranted period prior to April 1, 2008.

First, the January 2005 VA examination revealed an FVC of 
83.3 percent predicted, and a private treatment report from 
March 2002 indicated a FVC of 79 percent predicted.  
Moreover, in subsequent VA examinations, the Veteran's FVC 
was greater than 50 percent predicted.  Of note, his FVC was 
73 percent predicted pre-bronchodialator and 79.4 post-
bronchodialator in June 2006, and 84 percent predicted in 
February 2007.  Therefore, a 100 percent rating is not 
warranted based on FVC findings.

Further, the weight of the evidence does not show that the 
Veteran's DLCO (SB) was less than 40 percent predicted.  In 
February 2007, the VA examination revealed a DLCO (SB) 
predicted of 48.6.  Additionally, while a DLCO of 37.72 was 
noted on private medical reports in March 2003 and July 2006, 
the evidence does not denote that these findings were the 
result of the single breath method.  

Moreover, in July 2006 private treatment report, it was noted 
that the Veteran failed to follow the instructions for the 
tests and that, therefore, the test results may not be 
accurate.  As the weight of the evidence does not show that 
his respiratory disability more nearly approximates a DLCO 
(SB) of 40 percent or less, the Board finds that a 100 
percent rating pursuant to this provision is not warranted.  

Next, the evidence does not demonstrate maximum exercise 
capacity less than 15 ml/kg in oxygen consumption with 
cardiorespiratory limitation.  Although the Veteran reported 
shortness of breath that occurred with activity, in the 
February 2007 VA examination, he specifically reported good 
exercise tolerance, and being able to walk indefinitely on 
level ground without having to stop and rest.  Therefore, a 
100 percent rating for a maximum exercise capacity of less 
than 15 ml/kg is not warranted.   

Further, the evidence does not demonstrate cor pulmonale or 
pulmonary hypertension.  Specifically, according to the June 
2006 VA examination, although bilateral pleural plaques were 
noted as prominent in both mid-chest levels, there was no 
pleural effusions or no new parenchymal opacities.   
Significantly physical examination did not identify whether 
cor pulmonale or pulmonary hypertension existed.  As such, 
cor pulmonale or pulmonary hypertension has not been 
demonstrated by the evidence of record.  

Next, the evidence does not indicate that the Veteran 
required outpatient oxygen therapy.  In fact, during the June 
2006 VA examination and at the hearing, he specifically 
denied being on oxygen therapy or CPAP mask.

In addition to the reasons set forth above, as will be 
discussed below in greater detail, the Veteran's pulmonary 
function limitations that were demonstrated by the evidence 
for the period prior to April 1, 2008, were later shown to be 
attributable to his nonservice-connected disabilities of COPD 
and cardiomyopathy.  

As such, there is no basis for a 100 percent rating pursuant 
to DC 6833 for the period prior to April 1, 2008.  As the 
weight of the evidence is against the Veteran's claim, the 
Board is unable to grant the benefits sought.  

Reduction Claim

Service connection for asbestosis was originally granted in 
an August 2002 rating decision.  Although a noncompensable 
evaluation was assigned pursuant to DC 6833 effective July 
18, 2001, in a February 2003 rating decision, the RO 
recharacterized the Veteran's respiratory disability as a 
respiratory disability and assigned a 10 percent rating 
effective July 2001, the date on which his service-connected 
claim was received.  The diagnostic code effectuated was 
changed to 6899-6833.  Following a claim for an increased 
rating, a 60 percent evaluation was assigned, effective 
November 30, 2004, the date on which the claim was received.   
 
In October 2007, the RO proposed to reduce the Veteran's 
disability based on an April 2007 VA examination report.  In 
March 2008, the RO reduced the rating for his respiratory 
disability from 60 percent to a noncompensable rating (0 
percent).  He appealed the March 2008 rating decision and now 
contends that the reduction of his rating was improper 
because his asbestos-related respiratory disorder is severe 
in nature.   
 
Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level. 38 C.F.R. 
§ 3.105(e) (2008). 
 
After completing the predetermination procedures, VA must 
send the veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. § 3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  
38 C.F.R. § 3.105(i)(2) (2008). 
 
In the present case, the October 2007 notice letter contained 
a rating decision reflecting a proposed reduction of the 
schedular rating for the Veteran's respiratory disability 
from 60 percent to a noncompensable rating.  In this October 
2007 letter, he was notified of the proposed action, the 
reasons and bases therefore, and was given the required 60 
days to present additional evidence and to request a hearing 
before the RO subsequently implemented the rating reduction 
in an March 2008 rating decision, effective April 1, 2008.  
He was notified of the action taken and his appellate rights 
in a March 2008 letter, accompanying this rating decision.  
As such, VA met the due process requirements under 38 C.F.R. 
§ 3.105(e) and (i) (2008). 
 
The Board must now consider whether the reduction in rating 
was proper.  The criteria for a rating reduction is found in 
38 C.F.R. § 3.344 (2008).  The law provides that, when a 
rating has continued for a long period at the same level 
(five years or more), any rating reduction must be based on 
an examination that is as complete as the examinations that 
formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995). 
 
A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R.  § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating. 
 
In the present case, the previous rating had been in effect 
for less than five years.  The Veteran's 60 percent rating 
for his asbestos-related respiratory disorder was assigned 
effective November 2004 and was reduced to 0 percent 
effective April 2008.  As such, the requirements under 38 
C.F.R. § 3.344(a) and (b) do not apply in the instant case.  

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that several general regulations are 
applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 
420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421. 
 
Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008). 

In considering the history of the Veteran's respiratory 
disability, the Board notes that the 60 percent rating that 
he seeks to have restored was awarded based on a February 
2007 VA examination.  Specifically, the examination revealed 
a DLCO (SB) of 48.6 percent predicted with regard to his 
diagnosis of asbestosis.  As the diagnosis of the examination 
contemplated asbestosis only, and not his COPD, the decreased 
lung capacity demonstrated was attributed to his service-
connected disability.  Thus, as his DLCO (SB) was between the 
ranges of 40 to 55 percent predicted, he was assigned a 60 
percent rating pursuant to DC 6833.

However, the February 2007 VA examination findings were 
inconsistent of the history as reported by the VA examiner.  
Specifically, although the examiner diagnosed asbestosis 
only, he cited a December 2003 CT scan of the chest showing 
pleural plaques but no evidence of asbestosis.  He further 
referenced a June 2006 chest S-ray that showed that the 
pleural plaques were stable.  Therefore, the eventual grant 
of a higher rating was based on an inconsistent examination. 
 
Thereafter, the Veteran filed a claim for unemployability.  
However, after another VA examination was conducted in April 
2007, the RO recommended a rating reduction.  According to 
the April 2007 VA examination, although similar pulmonary 
pathology was shown, the VA examiner specifically addressed 
both the Veteran's respiratory diagnoses and opined that he 
had "no functional impairment due to service-connected 
bilateral pleural plaques."  

Rather, the examiner concluded that the Veteran's pulmonary 
symptoms were due to nonservice-connected disabilities of 
cardiomyopathy and COPD (as will be discussed below, the 
Veteran's pending appeal for service connection for COPD is 
denied).  As all of his pulmonary function limitations, 
including the DLCO (SB) results demonstrated above, were 
found not to be attributable to his service-connected 
disability, the RO proposed to reduce his rating to a 
noncompensable rating accordingly. 
 
After considering the pertinent medical history as detailed 
above, the Board finds that the evidence supports reducing 
the Veteran's rating for a respiratory disability from 60 
percent to a noncompensable rating.  Indeed, the April 2007 
VA examination clearly indicated that his service-connected 
disability did not result in any functional impairment which, 
in effect, represents a more accurate assessment than the 
February 2007 VA examination, which did not make a 
distinction between service-connected and nonservice-
connected symptomatology. 

This determination is supported by a March 2008 opinion 
rendered by a VA staff pulmonologist who indicated that the 
Veteran had two pulmonary conditions - COPD and pleural 
plaques related to asbestosis exposure.  The pulmonologist 
stated that the Veteran's COPD was caused by an extensive 
history of tobacco use and not asbestosis exposure.  She 
concluded that his pulmonary condition of COPD was caused by 
smoking and not related to asbestosis exposure.

A reasonable reading of this opinion, in light of the April 
2007 VA examination report, is that the respiratory 
impairment demonstrated at the time of the February 2007 VA 
examination was related to a nonservice-connected disorder 
(COPD), and not to service-connected pleural plaques.  For 
these reasons, the Board finds that the April 2007 VA 
examination essentially demonstrated improvement of the 
Veteran's service-connected disability of bilateral pleural 
plaques due to asbestos exposure, warranting a reduction in 
rating.

With regard to the Veteran's assertions that his service-
connected disability had not improved, the Board recognizes 
that he is competent to report the symptomatology he 
experienced as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, in this case, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to his 
statements made in connection to his claim for VA benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony). 

Specifically, the Board relies on clinical findings regarding 
the absence of any pulmonary function limitations 
attributable to his service-connected respiratory disability, 
and finds that the evidence supports the reduction to a 
noncompensable rating implemented in the March 2008 rating 
decision.  In conclusion, the RO's reduction of the Veteran's 
evaluation of a respiratory disability from 60 percent 
disabling to a noncompensable (0 percent) rating is found to 
be warranted by the evidence of record.    

Compensable Rating Since April 2008

For essentially the same reasons discussed above, the Board 
finds that a compensable rating for the Veteran's respiratory 
disability since April 2008 is not warranted.  To that end, 
the Board emphasizes that the competent evidence of record 
supports a finding that his service-connected respiratory 
disability results in no functional limitation.  

Focusing again on the April 2007 VA examination, a history of 
COPD related to smoking was noted.  The Veteran denied 
hemopytsis, fever, shill, weight loss, or the need for 
oxygen.  A prior CT scan of the chest reportedly showed 
diffuse pleural plaques consistent with a diagnosis of 
asbestos exposure without evidence of asbestosis.  There was 
no evidence of lesions within the lungs.  An later chest X-
ray reportedly showed bilateral stable pleural plaques 
consistent with prior asbestosis exposure but no new 
parenchymal opacities.  Pulmonary function testing showed a 
mild restrictive defect.

After a physical examination, the examiner concluded that the 
Veteran had "no functional impairment due to service-
connected bilateral pleural plaques.  Pleural plaques do not 
cause pulmonary symptoms.  His pulmonary symptoms are due to 
cardiomyopathy and COPD."

This finding is supported by a March 2008 opinion 
specifically undertaken to address whether the Veteran's 
pulmonary symptomology was attributable to his service-
connected disability or a nonservice-connected disorder.  The 
pulmonary specialist acknowledged evidence of bilateral 
calcified pleural plaques but stressed that there was no 
parenchymal lung disease to indicate asbestosis, no evidence 
of asbestosis, and that the underlying lung disorder of COPD 
was not related to asbestosis.  

As the medical evidence distinguishes between symptoms 
attributable to service-connected pleural plaques and 
symptoms attributable to nonservice-connected COPD, the COPD 
symptomatology cannot be considered in rating his service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when competent medical opinion distinguish 
symptoms that are attributable to service-related causes from 
those that are not, VA need not presume that all symptoms in 
question are related to service).

Because the evidence does not show any current functional 
impairment associated with a service-connected respiratory 
disability, the Board finds that a compensable rating since 
April 2008 is not warranted for bilateral pleural plaques.

Service Connection Claim

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In this case, however, the Veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  As such, 
the older, more liberal version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VAOPGCPREC 7-2003.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for COPD.  Specifically, he contends that 
COPD is secondary to his service-connected asbestos-related 
disability of bilateral pleural plaques.

Service treatment records are negative for complaints of or 
treatment for respiratory symptomatology.  In fact, 
photoflourographic X-ray examinations of the chest taken in 
July 1953, August 1954, and October 1954 revealed 
"[e]ssentially negative" findings of the chest, and, 
importantly, the Veteran's separation examination in May 1956 
noted "normal" lungs and chest.  Therefore, no chronic 
respiratory disorder noted at discharge.

He first sought private treatment for respiratory complaints 
in April 2002.  While moderate obstructive airways disease 
was diagnosed in the April 2002 private treatment record, it 
was noted as reversible.  It was not until a November 2002 VA 
treatment report and private treatment records from March 
2003 that he was diagnosed with mild or moderate obstructive 
airways disease.  According to VA treatment records, he was 
first diagnosed with "probable COPD" in January 2005, 
confirmed upon subsequent testing.  In November 2005, he 
filed the current claim.

Even assuming respiratory symptomatology consistent with COPD 
as early as 2002, the Board emphasizes the multi-year gap 
between discharge from active duty service in 1956 and 
complaints in 2002 (more than a 40-year gap).  Given the 
length of time that had passed between the time of discharge 
and his initial reported symptoms, the evidence does not 
support the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's COPD to active duty, despite his contentions to the 
contrary.  Significantly, an April 2007 VA examination report 
and a March 2008 VA opinion from a pulmonary specialist found 
that COPD was related to a history of smoking.  

Moreover, the Veteran underwent a VA pulmonary examination in 
June 2006.  After a review of the claims file and the 
electronic treatment records and an examination, the examiner 
concluded that COPD was secondary to the Veteran's ongoing 
tobacco use.  The examiner noted that there was no evidence 
of asbestosis on a previous CT scan.

This is consistent with the Veteran's reported history.  
Specifically, in private pulmonary functioning testing dated 
in July 2006, he reported a 54 year history of smoking 
cigarettes.  He also acknowledged a 50-year history of 
smoking at the hearing before the Board and at the time of 
the June 2006 VA examination.  

Because there are no objective findings of respiratory 
pathology during service or at the time of his separation 
examination in May 1956 or for many years thereafter, the 
Board finds that a COPD was not incurred in service, and 
direct service-connection basis is denied.

Next, the Board will consider the Veteran's main contention 
that his COPD was caused by his service-connected a 
respiratory disability (the Board parenthetically notes that 
he was granted service connection for asbestosis in an August 
2002 rating decision).  

After a review of all the evidence of record, the Board finds 
that the Veteran's COPD is not causally related to his 
current service-connected respiratory disability.  According 
to a June 2006 VA pulmonary examination, the VA examiner 
specifically opined that his COPD was not related to his 
asbestos exposure, finding that it was "secondary to the 
[V]eteran's ongoing tobacco use."  Moreover, in April 2007, 
he underwent a VA examination for the purposes of evaluating 
his COPD and asbestos-related respiratory disorder.  The VA 
examiner explained that his COPD was "secondary to 
smoking."

Additionally, in a March 2008 VA opinion on the issue of 
medical causation, another physician specifically and 
succinctly concluded that the Veteran's COPD "is caused by 
smoking and not related to asbestos exposure."  
Significantly, the March 2008 VA physician explained that the 
Veteran had an extensive history of tobacco use, stating that 
COPD was not a disorder that was caused by exposure to 
asbestos.  A reasonable reading of all these opinions is that 
COPD is not related to service-connected pleural plaques.

In support of his claim, the Veteran submitted a December 
2007 statement from his private treating physician, who 
indicated that both of his respiratory illnesses, pleural 
plaques as well as COPD, were "more likely than not caused 
by his exposure to asbestos during his employment in the 
Navy."  

Where, as in this Veteran's case, there is a  difference of 
medical opinion, the United States Court of  Appeals for 
Veterans Claims (Court) has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993). 

As to the private physician's statement that the Veteran's 
pleural plaques were the result of exposure to asbestos, this 
issue has been resolved as the Veteran is, in fact, service-
connected for pleural plaques which have been determined to 
be the result of asbestos exposure.  Therefore, the private 
physician's statements on that issue are not relevant to the 
current claim.  

To the extent that the private physician associated the 
Veteran's COPD with exposure to asbestos, the Board finds 
that the private physician failed to explain the basis for 
the opinion.  Specifically, he did not identify the 
subjective history reported by the Veteran or address his 
lengthy history of tobacco use.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis. See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran); but see 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
private medical opinion may not be discounted solely because 
the opining clinician did not review the claims file).

Because the VA medical opinions were provided after a review 
of the entire claims file, including a review of service 
treatment records, post-service medical records, as well as 
the Veteran's reported history of cigarette smoking, the 
Board assigns greater probative value to the VA opinions than 
to the private medical opinion.  

The Board has also considered the Veteran's statements 
asserting a relationship between COPD and service and/or his 
service-connected asbestos-related disorder.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated above, the Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on the issues of medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to these issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of the skilled, unbiased professionals 
than to the Veteran's statements.  See Cartright, 
2 Vet. App. at 25 (interest in the outcome of a proceeding 
may affect the credibility of testimony). 

For these reasons, the Board finds that the weight of the 
competent evidence does not relate the veteran's COPD to 
active duty service or to his service-connected a respiratory 
disability.  Thus, the requirement necessary to establish a 
medical nexus for service connection has not been met.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999).

In sum, equipoise is not shown with respect to the Veteran's 
claim for service connection for COPD, on either a direct or 
secondary basis, and the benefit of the doubt rule does not 
apply.  As the weight of evidence is against the claim, the 
Board is unable to grant the benefits sought.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 3 8 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
While the Veteran did not receive a VCAA letter, per se, on 
the issue of reduction of his service connected bilateral 
pleural plaques, the procedural framework and safeguards set 
forth in 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 were 
fully satisfied.  Specifically, he was given notice of a 
proposed rating in October 2007, told that he could request a 
pre-determination hearing, and was provided sufficient 
opportunity to present additional argument and evidence in 
opposition to the proposed action.  Thus, he was notified of 
the necessary information to substantiate his claim for 
reinstating his rating. 
 
The Veteran was given further notice and a meaningful 
opportunity to participate effectively in the processing of 
his claim after the reduction was effectuated by rating 
decision and notification letter dated in March 2008.  
Therefore, the Board finds that the compliance provisions of 
38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344 satisfy due 
process requirements.  

As to the Veteran's service-connection claim for COPD, the 
VCAA duty to notify was satisfied by way of a letter sent to 
him in January 2006 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

With regard to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
his service-connection claim.  

Next, with regard to the Veteran's claims for increased 
ratings, 38 U.S.C.A. § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in December 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with a corrective 
letter regarding what was needed to support his increased 
rating claims in August 2008.  Moreover, a January 2006 
statement of the case (SOC) was sent to the Veteran, 
informing him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the correct diagnostic code used to 
evaluate his asbestos-related respiratory disorder.

Based on the evidence above, the Veteran was advised of the 
information necessary to evaluate his claims for an increased 
rating for his service-connected a respiratory disability.  
Therefore, he can be expected to understand from the various 
letters from the RO what was needed to support his claim for 
increased rating.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during his 
January 2009 hearing before the undersigned Veterans Law 
Judge, he discussed the signs and symptoms of his disability, 
with particular emphasis on the impact that the disability 
has on his daily life.  

For example, he described having to stop and catch his breath 
during physical exertion, such as when raking leaves, 
walking, or shoveling snow.  These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim of increased rating for his 
service-connected disability.  Based on the above, any 
potential notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Namely, the RO has obtained VA 
treatment records and service records, and the Veteran 
submitted statements and private medical evidence in support 
of his claims.  

Moreover, the Veteran underwent VA examinations in January 
2005, June 2006, February 2007, and April 2007, to evaluate 
his service-connected disorder of pleural plaques due to 
asbestos exposure.  Additionally, a specific VA medical 
opinion pertinent to the issue of secondary service 
connection for COPD was provided in March 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to all issues on 
appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 60 percent for bilateral pleural 
plaques due to asbestos exposure for the period prior to 
April 1, 2008, is denied.

Restoration of a 60 percent rating for bilateral pleural 
plaques due to asbestos exposure effective April 1, 2008, is 
denied.

A compensable rating for bilateral pleural plaques due to 
asbestos exposure for the period since April 1, 2008, is 
denied.

Service connection for COPD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


